Name: Commission Regulation (EC) No 2480/96 of 18 December 1996 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  information and information processing;  plant product;  trade
 Date Published: nan

 Avis juridique important|31996R2480Commission Regulation (EC) No 2480/96 of 18 December 1996 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables Official Journal L 335 , 24/12/1996 P. 0028 - 0029COMMISSION REGULATION (EC) No 2480/96 of 18 December 1996 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (1), and in particular Article 5 thereof,Whereas Article 1 (2) of Commission Regulation (EC) No 2479/96 of 18 December 1996, on detailed rules for the application of the minimum import price arrangements for certain red fruit originating in Estonia, Latvia and Lithuania and fixing the minimum import prices (2), provides for the verification of compliance with the minimum import price; whereas that verification requires regular and rapid communication by Member States of certain information on imports originating in Estonia, Latvia and Lithuania;Whereas Commission Regulation (EEC) No 1226/92 (3), as last amended by Regulation (EC) No 1032/95 (4), gives the rules for communicating those data for certain Central and East European countries; whereas those rules should be extended to cover the three Baltic States;Whereas the names of the countries resulting from the break-up of Yugoslavia should be updated and amendments to the combined nomenclature and the Taric codes should be taken into account;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 1226/92 is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 254, 8. 10. 1996, p. 1.(2) See page 25 of this Official Journal.(3) OJ No L 128, 14. 5. 1992, p. 18.(4) OJ No L 105, 9. 5. 1995, p. 3.ANNEX >TABLE>